Citation Nr: 1622850	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-25 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to November 1983 with additional service in the Air Force Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, AL.  

The Veteran testified at a May 2014 videoconference hearing before the undersigned Veterans Law Judge.  The Veteran's niece attended the hearing, but acted only as an observer and did not provide any testimony.  A complete transcript of the hearing is of record.  

In August 2014, the Board denied service connection for a right shoulder disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In May 2015, the Veteran's attorney and VA filed a Joint Motion for a Partial Remand.  The Court granted the motion and remanded the claim back to the Board to readjudicate.  Upon return to the Board, the Veteran requested that the claim be remanded to the Agency of Original Jurisdiction (AOJ) to review evidence submitted with her appeal.  However, she had not submitted any evidence at that time.  

In its July 2015 Remand, the Board remanded the matter to the RO to obtain an addendum opinion of the May 2009 examination.  In the Joint Motion for a Partial Remand, the Court indicated that the May 2009 examination could be considered inadequate because the examiner did not discuss the basis for the inability to reach an opinion in this case.  The appeal has since returned to the Board for readjudication. 




FINDING OF FACT

The Veteran has a current right shoulder disability, but it has not been linked to any incident incurring during service, including periods of active duty training as a reservist.   


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 101, 1131, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria: Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of IADT during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident (CVA) which occurred during such training.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ADT includes full-time duty performed for training purposes by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  IADT includes duty (other than full-time duty) under sections 316, 502, 503, 504, or 505 of title 32 (32 U.S.C.S. §§ 316, 502, 503, 504, or 505), or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing AD or ADT, from an injury incurred or aggravated while performing IADT, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during a period of IADT.  38 U.S.C.A. §§ 101(24), 106, 1110.  Presumptive periods for service connection do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as the Veteran's claimed right shoulder disability, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Right Shoulder Disability 

The Veteran reports injuring her right shoulder in a motor vehicle accident, which occurred while she was on the way to active duty training as a reservist in the late 1980s.  She also claims that an injury sustained while lifting boxes, an activity performed also while on active duty training in the reserves, aggravated her right shoulder pain resulting in the current right shoulder disability.  At the outset the Board recognizes the multiple issues affecting the Veteran's right shoulder as seen in the March 2009 compensation and pension examination report and throughout the medical record.  These issues include a partial tear of the distal supraspinatus and infraspinatus tendons, mild AC arthropathy and chronic medial arch stenosis, and swelling near the long head of the bicep, collectively affecting the acromioclavicular joint and nearby tendons.   

Although the Board does not dispute the presence of a current right shoulder disability, the preponderance of the evidence is against a finding of nexus between the injuring arising out of the 1988 in-service motor vehicle accident and the current right shoulder disability, and consequentially the Veteran's claim of service connection. 

Based on the Veteran's claims of injury during ADT, the Board reviewed the Veteran's record for documentation of any injuries to the right shoulder and/or associated treatment during the claimed periods. The Board found a medical evaluation at Maxwell Air Force Base Hospital in Alabama linked to a motor vehicle accident in November 1988 and treatment for complaints of low back and right shoulder pain after lifting boxes in May 1989 at Hurlbert Field Clinic in Florida.  Personnel and base treatment records indicate that she was on ADT during both incidents.  In addition to these official records, the Veteran provided statements from a fellow reservist who served with her to provide further corroboration of her ADT.  

The nature of the right shoulder injury seen in service is not the same as currently claimed as service connected.  During each incident, the Veteran makes complaints of right shoulder pain.  However, the pain is never tied to any arthritic condition.   For instance following the November 1988 motor vehicle accident, x-rays of the Veteran's right shoulder were normal, therefore no diagnosis was made.  During the Hurlbert Field Clinic evaluation, although the Veteran complained of right shoulder pain, examination also revealed normal functioning right shoulder with full active range of motion.  Tenderness in the trapezius muscle was noted, which led to the diagnosis of a right trapezius muscle strain, a condition affecting a muscle rather than a joint.   

Additional records shortly after the ADT incident do not establish a chronic shoulder condition was present at that time.  VA obtained treatment records from Dr. P. F., a private treating physician who treated the Veteran in 1989.  The doctor provided a letter on the Veteran's behalf indicating that she had injured her right shoulder during two motor vehicle accidents and had intermittent right shoulder pain.  However, he never actually opines as to etiology of the Veteran's right shoulder pain, nor did he diagnose a chronic shoulder condition.  Pain is a symptom, not a diagnosis.  

After this 1989 treatment, there are many years of medical records which do not document complaints of or treatment for a right shoulder condition.  

A number of insurance claims reports from Blue Cross & Blue Shield were submitted.  These records only provide corroboration for treatment and not any specific medical condition.  Delving in to the actual medical records, the focus of the Veteran's treatment was her low back pain rather than her right shoulder pain.  Accordingly, these records do little to further the Veteran's claim.  

Any issues with the right shoulder were not mentioned and/or observed during periodic examinations for the Reserves occurring in May 1992 and May 1997.  The examiner did not find any ongoing issues with the right shoulder; the right shoulder was considered functioning within normal limits. The only condition reported by the Veteran was a fractured right ankle.  The Veteran also specifically denied any issues related to the right shoulder on her medical history forms.  In light of the fact that she took the time to complete her medical history forms, noting ankle problems, it is reasonable to conclude that if the right shoulder continued to be an issue for her, she would have reported this when she completed the forms identifying other medical problems.  The fact that she did not weighs heavily against her claim.  This is not merely a case of an absence of records, but a situation where she affirmatively denied having shoulder problems, while taking the time to report other chronic conditions.

In addition to the 1992 and 1997 examinations, the Veteran also completed an "Annual Medical Certificate" for the Reserves on two occasions in 1998.  On AF FORM 598, she marked "no" for the question "do you currently have any medical or dental problems," and she denied any treatment for medical conditions.

The claims file contains treatment from her employer Alabama River Pulp, dated from 1991.  While she sought treatment for minor injuries such as a toe, irritated eyes, and insect stings throughout the 1990s, she did not complain of right shoulder problems.  If she was experiencing the chronic pain she now states that she had for all those years, it is reasonable to assume at some point, she would have sought treatment for it.  Again, this is not a situation where there is an absence of records, but one where the Veteran had access to health care, and sought treatment for a variety of minor ailments, but never complained of shoulder pain.  

The medical evidence from 2002 through 2007 is for treatment provided by her employer Alabama River Pulp, at the Montgomery VA Medical Center, and by a licensed massage therapist.  The first complaint shown of shoulder pain was in 2002, and the Veteran stated at that time that she had injured her right shoulder in the military.  This was almost 14 years after the in-service motor vehicle accident.  No diagnosis was provided.  She then made further complaints of shoulder pain to her employer in 2003, 2004, 2006 and 2007, and she saw a massage therapist in 2007.  No formal diagnosis was ever made as to the cause of her pain by either VA or her employer.  VA outpatient treatment records showed treatment for right
shoulder arthralgia (that is - pain) in 2007, and the Veteran had some physical therapy.  An x-ray of the right shoulder in February 2008 was normal.   

The crucial issue in this case is whether there is a nexus - or connection - between the right shoulder conditions the Veteran now has and the in-service injury. 

First, the Veteran has provided statements from friends, family and co-workers including one from a registered nurse who worked with the Veteran, J. L.  These statements just serve to reiterate the Veteran's complaints of pain, and provide little support to substantiate the Veteran's service connection claim.  

Second, the Joint Motion asked that the Board consider a May 2007 private medical treatment note, which "reflects Appellant's allegations of a right shoulder injury caused by a 1989 motor vehicle accident, and a medical assessment that appears to attribute the injury to the motor vehicle accident."  With respect to the Veteran's allegations, they are not persuasive for the following reasons.  First, as discussed more fully above, the medical evidence for 14 years after the in-service accident contain no complaints of right shoulder problems from her, despite receiving medical treatment for other issues, and contain two denials of right shoulder problems.  Her claims now as to continuous symptoms since the 1988 accident are simply not entirely credible.  Second, she does not possess the medical expertise needed to opine as to whether an internal disease process is a result of trauma, and the fact that her opinion in this respect is contained in a medical record doesn't make it a medical opinion.  As for the "assessment," it is very clear the statement just reiterated the Veteran's account and her beliefs, rather than being based on any objective medical findings.  There was no rationale for the opinion or discussion of any of the Veteran's medical history in a meaningful way.  Full access to the Veteran's medical history is crucial here, since it reflects the lack of complaints or treatment for 14 years and those denials of chronic symptoms.  Without access to her true medical history, the opinion simply is not persuasive. 

The Board has reviewed a VA examination report prepared in March 2009.  The examiner could not conclusively determine the relationship between the 1988 motor vehicle accident and the current right shoulder injury without mere speculation due to the multiple pathologies found in the MRI and the lack of additional information during the intervening period from the November 1988 motor vehicle accident to the March 2009 examination.  As noted above, the Joint Motion found this opinion inadequate because it did not discuss why a conclusive determination could not be made.

Therefore, in August 2015, a new VA physician reviewed the record.  That examiner provided a conclusive negative opinion as to nexus.  The rationale provided by the examiner was that even though the Veteran had right shoulder pain at the time of the motor vehicle accident, she clearly denied shoulder problems following the accident (this would be the 1992 and 1997 Reserve examinations discussed above).  Based on multiple years absent complaints, the examiner opined that the 1988 event was self-limited and healed without sequelae.  This opinion is clearly in accordance with the facts, discussed in detail above, which show no shoulder complaints until 14 years later.  The examiner did acknowledge this complaint in 2002, and her statement at that time that she had injured her shoulder in the military, but the examiner found the STRs did not support her statements and had greater evidentiary value.  For the reasons discussed above, the Board has also found the STRs in the 1990s, in combination with the lack of complaint or treatment throughout the 1990s, while receiving treatment for several minor ailments, to weigh heavily against the Veteran's claim.  This is not a case of the absence of records, as the representative asserts.  Rather this is a situation where not only did the Veteran deny relevant symptoms, but she was able to - and did - seek treatment for several other medical conditions without complaining about the shoulder.  It is perfectly reasonable to assume that had her shoulder been bothering her, she would have stated such.

In response to the addendum, the Veteran submitted a statement that she did not complain of a continued right shoulder injury because she did not want to get discharged.  This statement holds little probative weight for the following reasons.  First, in view of several sick call reports where the Veteran complained of other ailments including residuals from a right ankle fracture, recurrent skin rashes and vision issues, she was not concerned about being discharged for those reasons.  Her statement that she was afraid to complain because she would be discharged would make more sense if she never sought any treatment, but she did, just for other conditions.  Second, her allegations of continuity are not just found not credible based on her denials during her Reserve service.  The STRs are buttressed by the employer health records showing no complaints during the 1990s, and she clearly could have sought treatment through her employer without any fear of reprisals from the Reserves.  

In conclusion, with a reasoned negative nexus opinion of far more probative value than a positive opinion based solely on the Veteran's statements (statements of continuity which are not persuasive in light of the STRs and medical evidence from the 1990s), the preponderance of the evidence is against the service connection claim.  

II.  VA's Duties to Notify and Assist 

The VA is required to meet certain duties to notify and assist under the Veterans Claims Assistance Act of 2000.  The Board finds that VA met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

The duty to notify was fulfilled when VA sent the Veteran March 2008 and January 2009 notices containing information pertinent to the service connection claim prior to the RO's April 2009 rating decision.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

As to VA's duty to assist, the Board finds that all necessary development was accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  To that end, VA obtained the Veteran's service personnel and treatment records, and post-service treatment records.   

In addition to obtaining relevant records, VA provided the Veteran with a compensation and pension examination in March 2009, and obtained an addendum opinion in August 2015.  The Board finds the culmination of these examination reports provides a sound basis upon which to make a decision on the Veteran's service connection claim.  The examiners each interviewed and examined the Veteran, including eliciting her medical history.   Accordingly, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.159, 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was also presented an opportunity to provide testimony in a May 2014 hearing.  When VA conducts a hearing, two duties must be fulfilled.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2014 Board hearing, the undersigned Veterans Law Judge specifically addressed the Veteran's right shoulder disability by asking the Veteran a series of questions to elicit information as to the etiology of the disability, the impact on the Veteran's life as well as whether she had undergone any additional treatment not of record or if any additional evidence existed that would be relevant to her pending claim.  A review of the transcript as well as the correspondence from the Veteran and her representative indicates that there is no indication that she was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

Lastly, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal than has already been obtained.   


ORDER

Service connection for a right shoulder disability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


